Name: 2013/489/EU, Euratom: Council and Commission Decision of 22Ã July 2013 establishing the position to be taken on behalf of the European Union and the European Atomic Energy Community within the EU-Serbia Stabilisation and Association Council concerning a Decision of the EU-Serbia Stabilisation and Association Council adopting its rules of procedure
 Type: Decision
 Subject Matter: European construction;  politics and public safety;  Europe
 Date Published: 2013-10-18

 18.10.2013 EN Official Journal of the European Union L 278/1 COUNCIL AND COMMISSION DECISION of 22 July 2013 establishing the position to be taken on behalf of the European Union and the European Atomic Energy Community within the EU-Serbia Stabilisation and Association Council concerning a Decision of the EU-Serbia Stabilisation and Association Council adopting its rules of procedure (2013/489/EU, Euratom) THE COUNCIL OF THE EUROPEAN UNION, THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(8) and Article 218(9) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101 thereof, Having regard to the proposal from the European Commission, Having regard to the approval of the Council granted pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Having regard to Council and Commission Decision 2013/490/EU, Euratom of 22 July 2013 on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part (1), and in particular Article 3(1) thereof, Whereas: (1) Article 119 of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part (the Agreement), establishes a Stabilisation and Association Council. (2) Article 120 of the Agreement provides that the Stabilisation and Association Council shall adopt its own rules of procedure. (3) Article 122 of the Agreement provides that the Stabilisation and Association Council shall be assisted by a Stabilisation and Association Committee. (4) Article 122 of the Agreement provides that the Stabilisation and Association Council shall, in its rules of procedure, determine the duties of the Stabilisation and Association Committee and that the Stabilisation and Association Council may delegate any of its powers to the Stabilisation and Association Committee. (5) Article 124 of the Agreement provides that the Stabilisation and Association Council may decide to set up other special committees or bodies that can assist it in carrying out its duties. It further provides that the Stabilisation and Association Council shall, in its rules of procedure, determine the composition and the duties of such committees and bodies and how they shall function. (6) Dialogue and cooperation between social partners and other civil society organisations as well as regional and local authorities in the European Union and those in Serbia can make a major contribution to the development of their relations and the integration of Europe. (7) It is appropriate that such cooperation be organised by setting up two Joint Consultative Committees, HAVE ADOPTED THIS DECISION: Sole Article The position to be adopted on behalf of the European Union and the European Atomic Energy Community within the EU-Serbia Stabilisation and Association Council concerning a Decision of the EU-Serbia Stabilisation and Association Council adopting its rules of procedure shall be based on the draft Decision of the Stabilisation and Association Council, attached to this Decision. Done at Brussels, 22 July 2013. For the Council The President C. ASHTON For the Commission On behalf of the President C. MALMSTRÃ M Member of the Commission (1) See page 14 of this Official Journal. DRAFT DECISION No 1 OF THE EU  SERBIA STABILISATION AND ASSOCIATION COUNCIL of ¦ adopting its rules of procedure THE STABILISATION AND ASSOCIATION COUNCIL, Having regard to the Stabilisation and Association Agreement between the European Communities and its Member States, of the one part, and the Republic of Serbia (hereinafter referred to as Serbia), of the other part (hereinafter referred to as the Agreement), and in particular Articles 119, 120, 122 and 124 thereof, Whereas that Agreement entered into force on ¦, HAS ADOPTED THIS DECISION: Article 1 Chairmanship The Stabilisation and Association Council shall be chaired alternately for periods of 12 months by the President of the Foreign Affairs Council of the European Union, on behalf of the European Union and its Member States and the European Atomic Energy Community, and by a representative of the Government of Serbia. The first period shall begin on the date of the first Stabilisation and Association Council meeting and end on 31 December 2013. Article 2 Meetings The Stabilisation and Association Council shall meet at ministerial level once a year. Special sessions of the Stabilisation and Association Council may be held at the request of either Party, if the Parties so agree. Unless otherwise agreed by the Parties, each session of the Stabilisation and Association Council shall be held at the usual venue for meetings of the Council of the European Union on a date agreed by both Parties. Meetings of the Stabilisation and Association Council shall be jointly convened by the Secretaries of the Stabilisation and Association Council in agreement with the Chairman. Article 3 Representation The members of the Stabilisation and Association Council, if unable to attend, may be represented. If a member wishes to be so represented, he shall notify the Chairman of the name of his representative before the meeting at which he is to be so represented. The representative of a member of the Stabilisation and Association Council shall exercise all the rights of that member. Article 4 Delegations The members of the Stabilisation and Association Council may be accompanied by officials. Before each meeting, the Chairman shall be informed of the intended composition of the delegation of each Party. A representative of the European Investment Bank shall attend the meetings of the Stabilisation and Association Council, as an observer, when matters which concern the Bank appear on the agenda. The Stabilisation and Association Council may invite non-members to attend its meetings in order to provide information on particular subjects. Article 5 Secretariat An official of the General Secretariat of the Council of the European Union and an official of the Mission of Serbia to the European Union shall act jointly as Secretaries of the Stabilisation and Association Council. Article 6 Correspondence Correspondence addressed to the Stabilisation and Association Council shall be sent to the Chairman of the Stabilisation and Association Council at the address of the General Secretariat of the Council of the European Union. The two Secretaries shall ensure that correspondence is forwarded to the Chairman of the Stabilisation and Association Council and, where appropriate, circulated to other members of the Stabilisation and Association Council. Correspondence so circulated shall be sent to the Secretariat-General of the Commission, the Permanent Representations of the Member States and the Mission of Serbia to the European Union. Communications from the Chairman of the Stabilisation and Association Council shall be sent to the addressees by the two Secretaries and circulated, where appropriate, to the other members of the Stabilisation and Association Council as indicated in the second paragraph. Article 7 Publicity Unless otherwise decided, the meetings of the Stabilisation and Association Council shall not be public. Article 8 Agendas for meetings 1. The Chairman shall draw up a provisional agenda for each meeting. It shall be forwarded by the Secretaries of the Stabilisation and Association Council to the addressees referred to in Article 6 not later than 15 days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the Chairman has received a request for inclusion on the agenda not later than 21 days before the beginning of the meeting, although items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of despatch of the agenda. The agenda shall be adopted by the Stabilisation and Association Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree. 2. The Chairman may, in agreement with the two Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 9 Minutes Draft minutes of each meeting shall be drawn up by the two Secretaries. The minutes shall, as a general rule, indicate in respect of each item on the agenda:  the documentation submitted to the Stabilisation and Association Council,  statements requested for entry by a member of the Stabilisation and Association Council,  the decisions taken and recommendations made, the statements agreed upon and the conclusions adopted. The draft minutes shall be submitted to the Stabilisation and Association Council for approval. When approved, the minutes shall be signed by the Chairman and the two Secretaries. The minutes shall be filed in the archives of the General Secretariat of the Council of the European Union, which will act as depository of the documents of the Stabilisation and Association Council. A certified copy shall be forwarded to each of the addressees referred to in Article 6. Article 10 Decisions and recommendations 1. The Stabilisation and Association Council shall take its decisions and make recommendations by common agreement of the Parties. The Stabilisation and Association Council may take decisions or make recommendations by written procedure if both Parties so agree. 2. The decisions and recommendations of the Stabilisation and Association Council, within the meaning of Article 121 of the Stabilisation and Association Agreement, shall be entitled respectively Decision and Recommendation followed by a serial number, by the date of their adoption and by a description of their subject matter. The decisions and recommendations of the Stabilisation and Association Council shall be signed by the Chairman and authenticated by the two Secretaries. Decisions and recommendations shall be forwarded to each of the addressees referred to in Article 6 above. Each Party may decide on the publication of decisions and recommendations of the Stabilisation and Association Council in its respective official publication. Article 11 Languages The official languages of the Stabilisation and Association Council shall be the official languages of the two Parties. Unless otherwise decided, the Stabilisation and Association Council shall base its deliberations on documentation drawn up in those languages. Article 12 Expenses The European Union and Serbia shall each defray the expenses they incur by reason of their participation in the meetings of the Stabilisation and Association Council, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the European Union, with the exception of expenditure in connection with interpreting or translation into or from the Serbian language, which shall be borne by Serbia. Other expenditure relating to the organisation of meetings shall be borne by the Party hosting the meetings. Article 13 Stabilisation and Association Committee 1. A Stabilisation and Association Committee is hereby established in order to assist the Stabilisation and Association Council in carrying out its duties. It shall be composed of representatives of the Council of the European Union and of representatives of the European Commission, on the one hand, and of representatives of the Government of Serbia on the other, normally at senior civil servant level. 2. The Stabilisation and Association Committee shall prepare the meetings and the deliberations of the Stabilisation and Association Council, implement the decisions of the Stabilisation and Association Council where appropriate and, in general, ensure continuity of the association relationship and the proper functioning of the Stabilisation and Association Agreement. It shall consider any matter referred to it by the Stabilisation and Association Council as well as any other matter which may arise in the course of the day-to-day implementation of the Stabilisation and Association Agreement. It shall submit proposals or any draft decisions or recommendations for adoption to the Stabilisation and Association Council. 3. In cases where the Stabilisation and Association Agreement refers to an obligation to consult or a possibility of consultation, such consultation may take place within the Stabilisation and Association Committee. The consultation may continue in the Stabilisation and Association Council if the two Parties so agree. 4. The rules of procedure of the Stabilisation and Association Committee are annexed to this Decision. Article 14 Joint Consultative Committee composed of representatives of the European Economic and Social Committee and of Serbias social partners and other civil society organisations 1. A Joint Consultative Committee composed of representatives of the European Economic and Social Committee and of Serbias social partners and other civil society organisations is hereby established, entrusted with the task of assisting the Stabilisation and Association Council with a view to promoting dialogue and cooperation between the social partners and other civil society organisations, in the European Union and Serbia. Such dialogue and cooperation shall encompass all relevant aspects of relations between the European Union and Serbia, as they arise in the context of the implementation of the Stabilisation and Association Agreement. Such dialogue and cooperation shall be aimed in particular at: (a) preparing Serbian social partners and other civil society organisations for activity in the framework of future membership of the European Union; (b) preparing Serbian social partners and other civil society organisations for their participation in the work of the European Economic and Social Committee after the accession of Serbia; (c) exchanging information on issues of mutual interest, in particular on up-to-date state of play on the accession process as well as preparation of Serbian social partners and other civil society organisations for this process; (d) encouraging exchanges of experience, good practices and structured dialogue between a) Serbian social partners and other civil society organisations and b) social partners and other civil society organisations from Member States, including through networking in specific areas where direct contacts and cooperation might prove the most effective way of solving particular problems; (e) discussing any other relevant matters proposed by any side, as they can arise in the context of implementation of the Stabilisation and Association Agreement and in the framework of the Pre-accession strategy. 2. The Joint Consultative Committee referred to in paragraph 1 shall comprise nine representatives of the European Economic and Social Committee and nine representatives of Serbias social partners and other civil society organisations. The Joint Consultative Committee may also invite observers. 3. The Joint Consultative Committee referred to in paragraph 1 shall carry out its tasks on the basis of consultation by the Stabilisation and Association Council or, with regard to promoting dialogue between economic and social circles, on its own initiative. 4. Members shall be chosen to ensure that the Joint Consultative Committee referred to in paragraph 1 is as faithful a reflection as possible of the various social partners and other civil society organisations, in both the European Union and Serbia. Official nominations of Serbian members shall be made by the government of Serbia based on proposals from social partners and other civil society organisations. Those proposals shall be based on inclusive and transparent selection procedures among social partners and other civil society organisations. 5. The Joint Consultative Committee referred to in paragraph 1 shall be co-chaired by a member of the European Economic and Social Committee and a representative of Serbias social partners and other civil society organisations. 6. The Joint Consultative Committee referred to in paragraph 1 shall adopt its Rules of Procedure. 7. The European Economic and Social Committee, on the one hand, and the Serbian Government, on the other hand, shall each defray the expenses they incur by reason of the participation of their delegates in the meetings of the Joint Consultative Committee and of its working groups with regard to staff, travel and subsistence expenditure. 8. Detailed arrangements on interpretation and translation costs shall be set out in the rules of procedure of the Joint Consultative Committee referred to in paragraph 1. Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings. Article 15 Joint Consultative Committee composed of representatives of the Committee of the Regions of the European Union and of Serbian local and regional authorities 1. A Joint Consultative Committee composed of representatives of the Committee of the Regions of the European Union and of Serbian local and regional authorities is hereby established with the task of assisting the Stabilisation and Association Council with a view to promoting dialogue and cooperation between the local and regional authorities in the European Union and those in Serbia. Such dialogue and cooperation shall be aimed in particular at: (a) preparing Serbian local and regional authorities for activity in the framework of future membership of the European Union; (b) preparing Serbian local and regional authorities for their participation in the work of the Committee of the Regions after the accession of Serbia; (c) exchanging information on current issues of mutual interest, in particular on up-to-date state of play concerning the accession process and those policy areas where the Treaties provide that the Committee of the Regions shall be consulted as well as preparation of Serbian local and regional authorities for these policies; (d) encouraging multilateral structured dialogue between a) Serbian local and regional authorities and b) local and regional authorities from the Member States, including through networking in specific areas where direct contacts and cooperation between Serbian local and regional authorities and the local and regional authorities from Member States might prove the most effective way of addressing specific topics of mutual interest; (e) providing regular exchange of information on inter-regional cooperation between Serbian local and regional authorities and local and regional authorities from Member States; (f) encouraging exchange of experience and knowledge in the policy areas where the Treaty on the Functioning of the European Union provides that the Committee of the Regions shall be consulted, between i) Serbian local and regional authorities and ii) local and regional authorities from Member States, in particular know-how and techniques concerning preparation of local and regional development plans or strategies and most efficient use of the pre-accession and Structural Funds; (g) assisting Serbian local and regional authorities by means of information exchange on the practical implementation of the principle of subsidiarity in all aspects of life on local and regional level; (h) discussing any other relevant matters proposed by any side, as they can arise in the context of implementation of the Stabilisation and Association Agreement and in the framework of the Pre-accession strategy. 2. The Joint Consultative Committee referred to in paragraph 1 shall comprise seven representatives of the Committee of the Regions, on the one hand, and seven elected representatives of the local and regional authorities of Serbia, on the other hand. An equal number of alternate members shall be appointed. 3. The Joint Consultative Committee referred to in paragraph 1 shall carry out its activities on the basis of consultation by the Stabilisation and Association Council or, as concerns the promotion of the dialogue between the local and regional authorities, on its own initiative. 4. The Joint Consultative Committee referred to in paragraph 1 may make recommendations to the Stabilisation and Association Council. 5. Members shall be chosen to ensure that the Joint Consultative Committee referred to in paragraph 1 is a faithful reflection of the various levels of local and regional authorities in both the European Union and Serbia. Official nominations of Serbian members shall be made by the government of Serbia based on proposals from organisations representing local and regional authorities in Serbia. Those proposals shall be based on inclusive and transparent selection procedures among representatives holding local or regional electoral mandates. 6. The Joint Consultative Committee referred to in paragraph 1 shall adopt its Rules of Procedure. 7. The Joint Consultative Committee referred to in paragraph 1 shall be co-chaired by a member of the Committee of the Regions and a representative of the local and regional authorities of Serbia. 8. The Committee of the Regions, on the one hand, and the Government of Serbia, on the other hand, shall each defray the expenses incurred by reason of the participation of their delegates and supporting staff in the meetings of the Joint Consultative Committee referred to in paragraph 1, in particular with regard to travel and subsistence expenditure. 9. Detailed arrangements on interpretation and translation costs shall be set out in the rules of procedure of the Joint Consultative Committee referred to in paragraph 1. Other expenditure relating to the material organisation of meetings shall be borne by the Party which hosts the meetings. Done at For the Stabilisation and Association Council The Chairman ANNEX to DECISION No 1 OF THE EU  SERBIA STABILISATION AND ASSOCIATION COUNCIL of ¦ Rules of Procedure of the Stabilisation and Association Committee Article 1 Chairmanship The Stabilisation and Association Committee shall be chaired over alternately for periods of 12 months by a representative of the European Commission, on behalf of the European Union and its Member States and the European Atomic Energy Community, and by a representative of the Government of Serbia. The first period shall begin on the date of the first Stabilisation and Association Council meeting and end on 31 December 2013. Article 2 Meetings The Stabilisation and Association Committee shall meet when circumstances require, with the agreement of both Parties. Each meeting of the Stabilisation and Association Committee shall be held at a time and place agreed by both Parties. Meetings of the Stabilisation and Association Committee shall be convened by the Chairman. Article 3 Delegations Before each meeting, the Chairman shall be informed of the intended composition of the delegation of each Party. Article 4 Secretariat An official of the European Commission and an official of the Serbian Government shall act jointly as Secretaries of the Stabilisation and Association Committee. All communications to and from the Chairman of the Stabilisation and Association Committee provided for in this Decision shall be forwarded to the Secretaries of the Stabilisation and Association Committee and to the Secretaries and the Chairman of the Stabilisation and Association Council. Article 5 Publicity Unless otherwise decided, the meetings of the Stabilisation and Association Committee shall not be public. Article 6 Agendas for meetings 1. The Chairman shall draw up a provisional agenda for each meeting. It shall be forwarded by the Secretaries of the Stabilisation and Association Committee to the addressees referred to in Article 4 not later than 15 days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the Chairman has received a request for inclusion on the agenda not later than 21 days before the beginning of the meeting, although items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of dispatch of the agenda. The Stabilisation and Association Committee may ask experts to attend its meetings in order to provide information on particular subjects. The agenda shall be adopted by the Stabilisation and Association Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree. 2. The Chairman may, in agreement with the two Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 7 Minutes Minutes shall be taken for each meeting and shall be based on a summing up by the Chairman of the conclusions arrived at by the Stabilisation and Association Committee. When approved by the Stabilisation and Association Committee, the minutes shall be signed by the Chairman and by the Secretaries and filed by each of the Parties. A copy of the minutes shall be forwarded to each of the addressees referred to in Article 4. Article 8 Decisions and recommendations In the specific cases where the Stabilisation and Association Committee is empowered by the Stabilisation and Association Council under Article 122 of the Stabilisation and Association Agreement to take decisions or make recommendations, those acts shall be entitled respectively Decision and Recommendation, followed by a serial number, by the date of their adoption and by a description of their subject matter. Decisions and recommendations shall be made by common agreement between the Parties. The Stabilisation and Association Committee may take decisions or make recommendations by written procedure if both Parties so agree. The decisions and recommendations of the Stabilisation and Association Committee shall be signed by the Chairman and authenticated by the two Secretaries and shall be forwarded to the addressees referred to in Article 4. Each Party may decide on the publication of the decisions and recommendations of this Stabilisation and Association Committee in its respective official publication. Article 9 Expenses The European Union and Serbia shall each defray the expenses they incur by reason of their participation in the meetings of the Stabilisation and Association Committee, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the European Union, with the exception of expenditure in connection with interpreting or translation into or from the Serbian language, which shall be borne by Serbia. Other expenditure relating to the organisation of meetings shall be borne by the Party hosting the meetings. Article 10 Subcommittees and special groups The Stabilisation and Association Committee may create subcommittees or special groups to work under the authority of the Stabilisation and Association Committee, to which they shall report after each of their meetings. The Stabilisation and Association Committee may decide to abolish any existing subcommittees or groups, lay down or modify their terms of reference or set up further subcommittees or groups to assist it in carrying out its duties. These subcommittees and groups shall not have any decision-making powers. ANNEX for the information of the Council only DRAFT DECISION No 1/2013 OF THE EU  SERBIA STABILISATION AND ASSOCIATION COMMITTEE of day month 2013 creating subcommittees and special groups THE STABILISATION AND ASSOCIATION COMMITTEE, Having regard to the Stabilisation and Association Agreement between the European Union and its Member States, of the one part, and the Republic of Serbia, of the other part, and in particular Article 123 thereof Having regard to its rules of procedure, and in particular Article 10 thereof, HAS DECIDED AS FOLLOWS: Sole Article The subcommittees and special group listed in Annex I are hereby created. Their terms of reference are set out in Annex II. Done at ¦, on day month 2013. For the Stabilisation and Association Committee The Chairman ANNEX I EU  SERBIA STABILISATION AND ASSOCIATION AGREEMENT Multidisciplinary Subcommittee Structure Title Issues SAA Article 1. Trade, Industry, Customs and Taxation Free Movement of Goods Article 18 Industrial Products Article 19-23 Commercial questions Article 34-48 Standardisation, metrology, accreditation, certification, conformity assessment, and market surveillance Article 77 Industrial cooperation Article 94 SMEs Article 95 Tourism Article 96 Customs Article 99 Taxation Article 100 Rules of origin Protocol 3 Administrative assistance in customs matters Protocol 6 2. Agriculture and Fisheries Agricultural products sensu lato Article 24, 26(1) (4), 27(1), 31, 32 and 35 Agricultural products sensu stricto Article 26(2)(3) and 27(2) Fisheries products Article 29 and 30 Processed agricultural products Article 25, Protocol 1 Wine Article 28 and Protocol 2 Protection of geographical indications for agricultural and fishery products and foodstuffs other than wine and spirits Article 33 Agriculture and the agro-industrial sector, veterinary and phytosanitary matters Article 97 Fisheries cooperation Article 98 Food safety 3. Internal Market and Competition Right of establishment Article 52-58 Supply of services Article 59-61 Other questions related to Title V of the SAA Article 65-71 Approximation of legislation and law enforcement Article 72 Competition Article 73-74, Protocol 5 Intellectual, industrial and commercial property Article 75 Public procurement Article 76 Banking, insurance and other financial services Article 91 Consumer protection Article 78 Public health 4. Economic and financial issues and statistics Capital movements and payments Article 62-64 Economic policy Article 89 Statistical cooperation Article 90 Investment promotion and protection Article 93 Financial cooperation Article 115-118 Audit and financial control Article 92 5. Justice, freedom and security Judiciary and fundamental rights Police and judicial cooperation Rule of law Article 80 Data protection Article 81 Visa, border control, asylum and migration Article 82 Illegal immigration and readmission Article 83 Money laundering Article 84 Drugs Article 85 Counter terrorism Article 87 Crime and other illegal activities Article 86 6. Research and innovation, information society and social policy Movement of workers Article 49-51 Working conditions and equal opportunities Article 79 Social cooperation Article 101 Education and training Article 102 Cultural cooperation Article 103 Information and communication Article 107 Cooperation in the audiovisual field Article 104 Electronic communications networks and services Article 106 Information society Article 105 Research and innovation Article 112 7. Transport, energy, environment, climate action and regional development (1) Transport Article 52, 55, 61, 108 and Protocol 4 Energy Article 109 Nuclear safety Article 110 Environment Article 111 Climate action Article 109 and 111 Regional and local development Article 113 Structure of the Special group Title Issues SAA Article Special group for reform of public administration Public administration reform Title VI Legal approximation, and law enforcement, Article 72 and Title VII, Justice and Home Affairs, Article 80, Article 114 ANNEX II TERMS OF REFERENCE OF THE EU  SERBIA SUBCOMMITTEES AND SPECIAL GROUP Composition and Chair The subcommittees and the special group on public administration reform (special group on PAR) shall be composed of representatives of the European Commission and representatives of the government of Serbia. They shall be co-chaired by the two parties. The Member States will be informed and invited to the meetings of the subcommittees and the special group on PAR. Secretariat An official of the European Commission and an official of the government of Serbia shall act jointly as secretaries of each of the subcommittees and of the special group on PAR. All communications concerning the subcommittees shall be forwarded to the secretaries of the relevant subcommittee and of the special group on PAR. Meetings The subcommittees and the special group on PAR shall meet whenever circumstances require, with the agreement of both Parties. Each meeting of a subcommittee or the special group on PAR shall be held at a time and place agreed by both Parties. If both Parties agree, the subcommittees and the special group on PAR may invite experts to their meetings to provide the specific information requested. Subject matters The subcommittees shall discuss issues related to the areas of the SAA as listed in the multidisciplinary subcommittee structure. Progress regarding the alignment, implementation and enforcement of European Union legislation, as well as key issues related to programming and implementation of relevant IPA projects shall be assessed under all subject matters. The subcommittees shall examine any problems that may arise in their relevant sectors and shall suggest possible steps to be taken. The subcommittees shall also serve as fora for the further clarification of the acquis and shall review progress made by Serbia in conforming to the acquis in line with commitments taken under the SAA. The special group on PAR shall discuss issues related to public administration reform and suggest possible steps to be taken. Minutes Minutes shall be taken for and agreed after each meeting. A copy of the minutes shall be forwarded by the secretary of the subcommittee or the special group on PAR to the Secretary of the Stabilisation and Association Committee. Publicity Unless otherwise decided, the meetings of the subcommittees and of the special group on PAR shall not be public. (1) For the purposes of implementing Protocol 4 to the SAA, this sub-committee shall act as the special sub-committee mentioned in Article 21 of this Protocol.